NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1022-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILBER O. MEJIA-HERNANDEZ,
a/k/a WILBER O. MEJIA
HERNANDEZ, WILBER MEJIA
HERNANDEZ, WILBER
HERNANDEZ, and WILBER O.
HERNANDEZ,

     Defendant-Appellant.
______________________________

                   Submitted March 8, 2021 – Decided August 9, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Bergen County, Indictment No. 19-02-
                   0189.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel, on the
                   briefs).
            Mark Musella, Bergen County Prosecutor, attorney for
            respondent (William P. Miller, Assistant Prosecutor,
            of counsel; Catherine A. Foddai, Legal Assistant, on
            the brief).

PER CURIAM

      Following a jury trial, defendant was acquitted of attempted murder, but

convicted of aggravated assault, weapons possession related offenses, and

hindering apprehension or prosecution. He was sentenced to an aggregate term

of fifteen years' imprisonment with a nine-and-one-half-year period of parole

ineligibility pursuant to the Graves Act, N.J.S.A. 2C:43-6(c).

      The convictions stemmed from defendant's involvement in a shooting at

a gentlemen's club. After defendant and two co-workers, codefendants Jose

Taveras and Walter Siguencia, were ejected from the club due to an altercation

with the staff, they plotted their revenge, switched vehicles, and retrieved a

firearm from Taveras' home. They then returned to the club where Taveras

fired the gun multiple times into the building, shooting one of the bouncers in

the back. Thereafter, Taveras secreted the gun at their place of employment.

Although defendant was not the actual shooter, he instigated the conflict at the

club, suggested obtaining a gun, served as the driver of the getaway car after

the shooting, and assisted in concealing the gun.

      On appeal, defendant raises the following points for our consideration:

                                                                         A-1022-19
                                      2
POINT ONE

JUROR   SUBSTITUTION  WAS   NOT   THE
APPROPRIATE    REMEDY   WHERE     THE
EXTRANEOUS INFORMATION JUROR SEVEN
CONVEYED TO MORE THAN HALF OF HER
FELLOW JURORS HAD A TENDENCY TO
INFLUENCE THE VERDICT INCONSISTENT
WITH THE LEGAL PROOFS.    (NOT RAISED
BELOW).

POINT TWO

THE TRIAL JUDGE ERRED WHERE HE DID NOT
DETERMINE    WHETHER     THE   ALLEGED
ACCOMPLICE'S STATEMENT IMPLICATING
DEFENDANT IN THE CRIME WAS MADE UNDER
CIRCUMSTANCES WHICH DEMONSTRATED
THAT IT WAS SUFFICIENTLY RELIABLE TO BE
USED AS SUBSTANTIVE EVIDENCE.      (NOT
RAISED BELOW).

POINT THREE

THE PROSECUTOR'S DECISION TO NOT SEEK A
REDUCTION IN THE GRAVES ACT PENALTIES
AS THEY APPLY TO DEFENDANT AMOUNTED
TO A PATENT AND GROSS ABUSE OF
DISCRETION.

POINT FOUR

THE TRIAL JUDGE'S DETERMINATION THAT
THE PRISON TERMS IMPOSED ON THE TWO
POSSESSORY CRIMES SHOULD EACH RUN
CONSECUTIVE TO THE PRISON TERM IMPOSED
ON THE AGGRAVATED ASSAULT CONVICTION
WAS AN ABUSE OF DISCRETION.

                                          A-1022-19
                  3
We have considered these arguments in light of the record and applicable legal

principles. We reject each of the points raised and affirm.

                                       I.

      On February 6, 2019, defendant and codefendants Taveras and Siguencia

were charged in a superseding indictment 1 with first-degree attempted murder,

N.J.S.A. 2C:5-1, 2C:11-3, and 2C:2-6 (count three); second-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(1) and 2C:2-6 (count four); second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) and

2C:2-6 (count five); two counts of second-degree possession of a firearm

without a permit, N.J.S.A. 2C:39-5(b), and 2C:2-6 (counts six and seven); and

third-degree hindering apprehension or prosecution, N.J.S.A. 2C:29-3(b)(1)

and 2C:2-6 (count eight). 2

      During defendant's six-day trial that began on April 9, 2019, the State

produced nine witnesses. In addition to several law enforcement witnesses,



1
   Defendant's pre-trial motion to dismiss the indictment on the ground of
prosecutorial vindictiveness was denied by the trial judge.
2
  Of the nine counts contained in the indictment, prior to trial, counts two and
nine were dismissed by the judge, and count one charged codefendant Taveras
only.


                                                                         A-1022-19
                                      4
the victim, his treating physician, a club manager, and codefendant Taveras 3

testified for the State. We glean these facts from the trial record.

      On July 16, 2016, defendant along with codefendants Siguencia and

Taveras went to the Players Club in South Hackensack after finishing work at

J.J.'s Tires (J.J.'s). They drove there in Siguencia's car, a red Hyundai. While

at the club, they drank and received "lap dance[s]" from the club dancers. At

approximately 8:00 p.m., when a dispute arose over payment for a lap dance,

all three defendants became embroiled in a physical altercation with the

bouncers and the managers.        The altercation, which lasted approximately

"[fifteen] minutes," became violent after defendant "thr[e]w . . . money in the

face of [one of the bouncers]." During the ensuing brawl, defendant hit one of

the managers "with a bottle on the back of [his] head" and the bouncers

"beat . . . up" defendant and Taveras. As a result, defendants were ejected

from the club.

      After leaving the club, all three defendants returned to J.J.'s where they

discussed "going back [to the club] . . . [to] tak[e] revenge on [the bou ncers]."


3
  During his testimony, Taveras acknowledged pleading guilty to aggravated
assault and unlawful possession of a weapon in connection with the incident in
exchange for a recommended maximum aggregate sentence of twelve years'
imprisonment. Taveras also agreed to testify against his codefendants under
the terms of his plea agreement.
                                                                           A-1022-19
                                       5
In particular, "[defendant] wanted to go back" and "fight with them again."

When defendant suggested going to New York to get his gun, Taveras stated

that he had "something easier here in New Jersey." The three then left J.J.'s

and proceeded to Taveras' residence in Paterson where Taveras retrieved a

handgun.

         From Taveras' residence, all three returned to the club armed with the

gun. They drove in Taveras' "Volkswagen" and "parked on a corner" outside

of the club. Upon arriving at the club, Siguencia, who had been the driver, and

Taveras, who had been seated in the front passenger seat, exited the vehicle.

At that point, defendant, who had been seated in the back, "took the wheel"

and "wait[ed] at the corner" for his codefendants.

         As they had discussed in the car, Taveras and Siguencia then proceeded

to the "side of the club" where Taveras "got behind [some] cars."         After

Siguencia signaled that "security" was outside, Taveras fired several rounds

into the front of the club, shattering the front window and hitting one of the

bouncers.     Taveras and Siguencia then returned to the Volkswagen where

defendant was waiting, and defendant fled the scene, driving all three back to

J.J's.    Once inside the car, Taveras told defendant he had hit one of the

bouncers.


                                                                        A-1022-19
                                       6
        At J.J.'s, after discussing "what [they] were going to do," Taveras hid the

gun "under the seat" of "another car that [he] had at the parking lot at [J.J.'s]."

Thereafter, the three separated, each going "to their [respective] house." Aft er

two days, Taveras moved the gun and secreted it inside J.J.'s and informed

defendant where he had hidden the gun. Taveras also disposed of the shell

casings by throwing them in a river by J.J.'s.

        One of the bouncers, Roy Rommeihs, who had exited the club at about

10:15 p.m. to take "a cigarette break," was struck in the back by one of the

bullets. After Rommeihs was shot, he "managed to crawl" back into the club
                                                                          4
where he collapsed.        Oscar Reyes, one of the club managers,             pulled

Rommeihs to safety with the assistance of the patrons and staff, locked the

doors, and called the police.

        Responding officers rendered medical aid to Rommeihs until paramedics

arrived and transported him by ambulance to the hospital, where he remained

for "five or six days." After arriving at the hospital, Rommeihs was treated by

Dr. George Kaptain, a neurosurgeon, for "[a] gunshot wound to the chest."

The bullet had "entered through the back," travelled "through the chest cavity,"

and was "embed[ded] . . . within the thoracic vertebrae," about "an inch in


4
    Reyes was also the club's disc jockey.
                                                                              A-1022-19
                                        7
front of the spinal cord," and "about a half an inch away from the aorta."

Rommeihs also suffered nerve damage and a "pneumothorax" or collapsed

lung as a result of the gunshot injury. After evaluating Rommeihs' condition ,

Kaptain decided against surgery.

      Detective James Donatello of the South Hackensack Police Department

responded to the scene following the shooting and conducted the investigation.

He gathered information from the victim, patrons and club employees, as well

as video surveillance from a nearby business, 5 that captured "the entire

shooting."   From his investigation, Donatello learned about the earlier

altercation at the club that led to the ejection of the three patrons.         In

conjunction with the Bergen County Sheriff's Office Bureau of Criminal

Investigations, Donatello also identified bullet holes in the club and recovered

bullet fragments in and around the club.

      According to Donatello, the surveillance footage showed "the suspects

arriv[ing at] the club," being "kicked out of the club after an altercation,"

returning to the club, and firing the shots. A total of "five" muzzle flashes

were depicted in the footage. The footage also depicted "the victim falling and


5
  Although the club had security cameras, they were not working at the time of
the incident.


                                                                         A-1022-19
                                      8
crawling into the [club]." After viewing the video and speaking to the victim

again, Donatello determined that the suspects had first arrived at the club in a

red Hyundai. Through further investigation, the owner and operator of the

vehicle was identified as Siguencia. As a result, Siguencia was arrested on

July 19, 2016, three days after the shooting.

      Thereafter, the investigation led Donatello to J.J.'s where Taveras and

defendant were arrested on July 21, 2016, in connection with the shooting.

After Taveras was arrested and interrogated, he was identified as the shooter

with defendant acting as his accomplice. Once Taveras told police that the gun

used in the shooting was secreted at J.J.'s, he was escorted back to J.J.'s where

the gun was recovered. The gun, a .38 caliber revolver, was found "in an

amplifier speaker box on the second floor of the building in a rack of tires."

Subsequent investigation and ballistics testing confirmed that the handgun was

operable and was the weapon used in the shooting. The gun was not registered

in New Jersey and defendant did not have a permit to carry a gun in New

Jersey.




                                                                          A-1022-19
                                       9
      Defendant did not testify at trial. 6   His motion for a judgment of

acquittal at the close of the State's case was denied by the judge. See R. 3:18-

1. The final charge to the jury included instructions on accomplice liability as

well as conspiracy.    The jury returned a verdict of guilty to third-degree

aggravated assault with a deadly weapon, N.J.S.A. 2C:12-1(b)(2) and 2C:2-6,

as a lesser-included offense of count four; second-degree possession of a

weapon for an unlawful purpose, a .38 caliber special revolver, as charged in

count five; two counts of second-degree possession of a firearm without a

permit, as charged in counts six and seven; and third-degree hindering

apprehension or prosecution "by switching cars and parking away from the

victim's place of employment on the night of the shooting and/or hiding the

gun in an amplifier box," as charged in count eight. Defendant was acquitted

of first-degree attempted murder, as charged in count three. Defendant was

sentenced and a memorializing judgment of conviction was entered on August

29, 2019. This appeal followed.

                                      II.


6
  Defendant produced one witness, Richard Gregory, a former detective in the
Bergen County Prosecutor's Office, who testified about the results of a
forensic analysis he conducted of all three defendants' cell phones. Gregory
testified that Siguencia's and defendant's cell phones revealed web searches
conducted between July 17 and 20, 2016, related to the shooting.
                                                                         A-1022-19
                                     10
      In Point One, defendant argues for the first time on appeal that a juror's

"misconduct" in communicating "extraneous information" to other jurors so

"infect[ed] the deliberation process" and "prejudiced defendant's right to a fair

trial" that the judge's substitution of the juror with an alternate did not provide

an adequate remedy. We disagree.

      On April 18, 2019, the day after deliberations had begun, juror eleven

approached a sheriff's officer and advised him that "he observed and/or heard

another one of the jurors speaking to a sheriff's officer about the case." Juror

eleven neither identified the juror nor the officer. Upon questioning by the

judge, juror eleven stated that he overheard "[a]nother juror . . . sa[y] that she

talked to somebody she knew in law enforcement about the bullet pattern on

the front of the club." Juror eleven identified the juror in question as juror

seven. After instructing juror eleven to not disclose their discussion to the

other jurors, the judge questioned juror seven.

      Juror seven denied speaking to anybody about any evidence in the case.

After the judge instructed juror seven not to disclose their discussion, he

recalled juror eleven to clarify what he had heard.            Juror eleven then

elaborated that when he first arrived that morning, juror seven told all the

jurors who had gathered in the jury room that "she had spoken to somebody


                                                                            A-1022-19
                                      11
she knew in law enforcement about . . . [whether] the bullet pattern made any

sense." Juror eleven specified that "most" of the jurors were present at t he

time. In response to the judge's inquiry, juror eleven explicitly assured the

judge that he could still be fair and impartial and consider the case based

solely upon the evidence presented at trial, notwithstanding what was said by

juror seven.

        Based on juror eleven's responses, the judge interviewed all the

remaining deliberating jurors individually in counsels' presence. Four jurors,

jurors two, three, eight, and fourteen, told the judge they did not hear anything.

On the other hand, six jurors, jurors four, five, six, ten, twelve, and thirteen,

reported hearing juror seven make various comments about discussing the case

with someone other than her fellow jurors. Jurors ten, twelve, and thirteen

heard juror seven say she spoke to someone 7 but did not hear or recall any

specifics. Juror four heard juror seven say she asked "an officer" "a question

about guns and bullets." Juror five heard juror seven say she spoke "to a

friend regarding the shots," and juror six heard juror seven say she asked "a n

officer" about "how to rule on a certain aspect of the case."




7
    Juror twelve specified that juror seven said she spoke to a "police officer."
                                                                             A-1022-19
                                        12
      All ten jurors assured the judge that they would not be affected by juror

seven's comments and that they could be "fair and impartial" and "judge th[e]

case solely upon the evidence [presented] in th[e] courtroom." As a result, the

judge determined that there was "no reason to declare a mistrial." However,

the judge found that "there [was] a basis to excuse [juror seven] and substitute

. . . [the] alternate . . . and have the jurors begin their deliberations anew." As

a result, despite her denials, the judge excused juror seven for failing to

"follow[ his] instructions regarding discussing th[e] matter with anyone other

than [her] fellow jurors," substituted the alternate, juror nine, and g ave the jury

the pertinent instructions.    See Model Jury Charges (Criminal), "Judge's

Instructions When Alternate Juror Empaneled After Deliberations Have

Begun" (rev. Mar. 14, 2016).

      In that regard, the judge specifically instructed the newly constituted

jury that although the reason juror seven was excused "was entirely personal to

her," they were not to "speculate on the reason why [juror seven] was excused"

and they were to "give no weight to any opinion expressed by [juror seven]

during deliberations."    The judge also directed the jurors to "start . . .

deliberations over again" as they were "a new jury." After deliberating for

several more hours, the jury returned a verdict.


                                                                             A-1022-19
                                       13
      At no point did defense counsel object to the judge's actions, ruling, or

instructions. Because defendant failed to object at trial, we review for plain

error. "That standard requires that we determine whether the error asserted 'is

of such a nature as to have been clearly capable of producing an unjust result.'"

State v. Cuff, 239 N.J. 321, 340 (2019) (quoting R. 2:10-2).

      The legal principles that guide our analysis of this issue are well settled.

"The Sixth Amendment to the United States Constitution and Article I,

paragraph 10 of the New Jersey Constitution guarantee criminal defendants"

the right to an impartial jury during trial. State v. R.D., 169 N.J. 551, 557

(2001). Criminal defendants are "entitled to a jury that is free of outside

influences and [that] will decide the case according to the evidence and

arguments presented in court in the course of the criminal trial itself." State v.

Williams, 93 N.J. 39, 60 (1983).        "The securing and preservation of an

impartial jury goes to the very essence of a fair trial." Ibid. "[I]f during the

course of the trial it becomes apparent that a juror may have been exposed to

extraneous information, the trial court must act swiftly to overcome any

potential bias and to expose factors impinging on the juror's impartiality."

R.D., 169 N.J. at 557-58 (citing State v. Bey, 112 N.J. 45, 83-84 (1988)).




                                                                           A-1022-19
                                      14
      However, a juror's exposure to outside influences does not necessarily

mean that there must be a new trial, because it would be nearly impossible to

guard against any and all outside influences that could potentially affect a

juror's vote. Id. at 559.

             Ultimately, the trial court is in the best position to
             determine whether the jury has been tainted. That
             determination requires the trial court to consider the
             gravity of the extraneous information in relation to the
             case, the demeanor and credibility of the juror or
             jurors who were exposed to the extraneous
             information, and the overall impact of the matter on
             the fairness of the proceedings.

             [Ibid.]

      "Where the court concludes there is a realistic possibility that

information with the capacity to prejudice defendant's right to a fair trial may

have reached members of [the] jury, it should conduct a voir dire to determine

whether any exposure has occurred." Bey, 112 N.J. at 86.

             If there is any indication of such exposure or
             knowledge of extra-judicial information, the court
             should question those jurors individually in order to
             determine precisely what was learned, and establish
             whether they are capable of fulfilling their duty to
             judge the facts in an impartial and unbiased manner,
             based strictly on the evidence presented in court.

             [Id. at 86-87.]



                                                                         A-1022-19
                                      15
"The abuse of discretion standard of review should pertain when reviewing

such determinations of a trial court." R.D., 169 N.J. at 559.

        Rule 1:8-2(d)(1) allows the substitution of a juror with an alternate juror

after    the   commencement       of   deliberations   "in   specifically   defined

circumstances." State v. Jenkins, 182 N.J. 112, 123-24 (2004). "Rule 1:8-

2(d)(1) and our case law delineate the circumstances in which juror

substitution will not undermine the sanctity of the jury's deliberative process."

Id. at 124. One such circumstance allows the substitution of a juror with an

alternate because of the substituted juror's "inability to continue."       R. 1:8-

2(d)(1). "[T]he 'inability to continue' standard is necessarily vague because it

is impossible to catalogue the myriad circumstances personal to a deliberating

juror that may warrant her removal and substitution." Jenkins, 182 N.J. at 124.

        "[B]ecause 'juror substitution poses a clear potential for prejudicing the

integrity of the jury's deliberative process,'" a "deliberating juror may not be

discharged and replaced with an alternate unless the record 'adequately

establish[es] that the juror suffers from an inability to function that is personal

and unrelated to the juror's interaction with the other jury members.'" Id. at

124-26 (alteration in original) (quoting State v. Hightower, 146 N.J. 239, 254

(1996)); see State v. Valenzuela, 136 N.J. 458, 468 (1994) ("The 'unable to


                                                                            A-1022-19
                                       16
continue' language . . . [applies] to compelling circumstances which are

exclusively personal to the juror in question, and . . . which by their nature

cannot raise the specter of either a jury taint or substantive interference with

the ultimate course of the deliberations." (citation omitted)). "Our review of a

trial court's decision to remove and substitute a deliberating juror because of

an 'inability to continue,' pursuant to Rule 1:8-2(d)(1), is deferential." State v.

Musa, 222 N.J. 554, 564-65 (2015). "We will not reverse a conviction unless

the court has abused its discretion." Id. at 565.

      "Courts have sanctioned the removal and replacement of deliberating

jurors under the 'inability to continue' standard in a variety of different

circumstances." Jenkins, 182 N.J. at 125. Pertinent to this appeal, in State v.

Holloway, we affirmed the removal of a deliberating juror whose

"conversation with a relative patently influenced [her]" and who, as such,

"disregarded the court's unambiguous admonitions . . . ." 288 N.J. Super. 390,

404 (App. Div. 1996). We determined that the juror's "conversation with her

relative, together with her difficulty in the deliberative process, made her

'unable to continue' within the context of [Rule] 1:8-2(d)." Ibid. We found

that "her problem was personal and based on improper outside influences," and

noted that "[a] juror who has once disregarded the court's unambiguous


                                                                            A-1022-19
                                      17
admonitions is just as likely do so in deciding the merits of the case as well."

Ibid.

        While the Jenkins Court overruled Holloway in part because the

substitute juror was "allowed . . . to join a jury that had announced its verdict

to convict," 182 N.J. at 133 n.2, the removal of the deliberating juror pursua nt

to Rule 1:8-2(d) was not questioned. Instead, the Jenkins Court concluded that

"the timing of the juror substitution" was problematic because an alternate

juror would surely "fac[e] closed minds . . . ." Ibid. According to the Court,

under those circumstances, a mistrial should have been declared. Ibid.

        Here, we are satisfied that the judge's actions were entirely proper. The

record amply demonstrates that juror seven was unable to properly deliberate

and fulfill her function as a juror. In fact, she suffered from an inability to

function that was personal and unrelated to her interaction with the other

jurors.   Thus, the judge was well within his discretion to make the juror

substitution under Rule 1:8-2(d)(1).         As in Holloway, having "once

disregarded the court's unambiguous admonitions," it was "just as likely" that

she would continue to "do so in deciding the merits of the case as well." Ibid.

        Further, we discern no abuse of discretion in the judge's assessment

based on the jurors' demeanor that there was no juror taint.         The judge's


                                                                          A-1022-19
                                      18
questioning of the deliberating jurors was carefully crafted and tailored to

elicit answers that bore on their ability to be fair and impartial in light of juror

seven's comments and to judge the case based solely on the evidence presented

in the courtroom. See Musa, 222 N.J. at 572 ("Questioning, if not properly

narrowed, had the potential to impermissibly infringe on the jury's deliberative

process."). The judge expressly found that each juror "was unequivocal" that

juror seven's comments did not affect "their ability to be fair and impartial or

their ability to judge the evidence in th[e] case."       Contrary to defendant's

assertion, the judge's implicit finding that the extraneous information conveyed

by juror seven had no tendency to influence the verdict inconsistent with the

proofs adduced at trial was supported by the fact that juror seven's comments

merely posed questions, not answers.

      Likewise, we find no fault with the judge's decision to substitute the

alternate and continue deliberations with a newly constituted jury. In making

that decision, the trial court must consider the impact the juror's substitution

will have "on the jury process." State v. Ross, 218 N.J. 130, 147 (2014). If a

substitution of a juror would "imperil the integrity of the jury's process . . .

[t]he court must be prepared to declare a mistrial." Ibid. However, granting a

mistrial in these circumstances is "an extraordinary remedy to be exercised


                                                                             A-1022-19
                                       19
only when necessary 'to prevent an obvious failure of justice.'"        State v.

Yough, 208 N.J. 385, 397 (2011) (quoting State v. Harvey, 151 N.J. 117, 205

(1997)).

      Here, under the circumstances, the judge was not required to declare a

mistrial and, given the timing of the substitution, the judge properly concluded

that "a reconstituted jury [would] be in a position to conduct open-minded and

fair deliberations."   Ross, 218 N.J. at 147; see Musa, 222 N.J. at 572

(explaining that because "[t]he jurors had deliberated for only one afternoon"

and "had not reached a decision," the deliberations "had not proceeded to a

point where juror substitution was not allowed"). In fact, based on the timing

of the substitution, there was no "fear . . . of an alternate juror facing closed

minds . . . ." Jenkins, 182 N.J. at 133 n.2. The judge also correctly charged

the newly constituted jury in accordance with Ross. The Ross Court directed

trial courts to "charge the jury that the excused juror's departure was prompted

by personal issues, . . . that the reconstituted jury should not speculate on the

reasons for the juror's departure, and that the jury should begin deliberations

anew . . . ." 218 N.J. at 151; see also R. 1:8-2(d)(1) (stating that "the court

shall instruct the jury to recommence deliberations" when the court excuses a




                                                                          A-1022-19
                                     20
juror after deliberations have begun and substitutes an alternate juror). In sum,

we find no error, much less plain error.

                                           III.

      In Point Two, defendant argues that "[n]otwithstanding [his] failure to

object" at trial, his convictions should be reversed because the State's case

"turns exclusively" on the testimony of "an unreliable witness," namely,

"Taveras, an alleged accomplice." Defendant asserts the judge erred in failing

to conduct a N.J.R.E. 104(a) hearing to determine whether the statements

Taveras attributed to defendant to establish "the plot for revenge" were

admissible. Defendant continues that "[b]ecause Taveras' trial testimony was

the only evidence describing defendant's role in the plot, its prejudice is

glaring."

      "Under N.J.R.E. 803(b)(5), a statement is not excluded by the hearsay

rule if it was 'made at the time the party and the declarant were participating in

a plan to commit a crime or civil wrong and . . . made in furtherance of that

plan.'"     State v. Cagno, 211 N.J. 488, 529-30 (2012) (quoting N.J.R.E.

803(b)(5)). Pursuant to State v. Phelps, co-conspirator statements under this

exception are not admissible at trial unless: (1) the statement was made "in

furtherance of the conspiracy"; (2) the statement was made "during the course


                                                                           A-1022-19
                                      21
of the conspiracy"; and (3) aside from the hearsay statement at issue, there is

independent evidence showing "the existence of the conspiracy and defendant's

involvement to it." 96 N.J. 500, 509-10 (1984). "The independent evidence

may take many forms" and "may be direct or circumstantial" as long as it is

"substantial enough to engender a strong belief in the existence of the

conspiracy and of defendant's participation." Id. at 511.

      "A conspiracy continues until its objective is fulfilled." State v. Savage,

172 N.J. 374, 403 (2002). "However, a conspiracy may continue beyond the

actual commission of the object of the conspiracy if it is shown that a

conspirator enlisted false alibi witnesses, concealed weapons, or fled in order

to avoid apprehension." Ibid. "Moreover, statements relating to past events

may be admissible if they are 'in furtherance' of the conspiracy and 'serve some

current purpose, such as to provide cohesiveness, provide reassurances to a co-

conspirator, or prompt one not a member of the conspiracy to respond in a way

that furthers the goals of the conspiracy.'" Ibid. (quoting State v. Taccetta, 301

N.J. Super. 227, 253 (App. Div. 1997)).

      "Participation in a conspiracy confers upon co-conspirators the authority

to act in one another's behalf to achieve the goals of the unlawful scheme.

Since conspirators are substantively liable for the acts of their co-conspirators,


                                                                           A-1022-19
                                      22
they are equally responsible for statements by their confederates to further the

unlawful plan." State v. Harris, 298 N.J. Super. 478, 487 (App. Div. 1997).

"The exception has long been recognized and upheld, notwithstanding that the

opportunity to cross-examine is denied" because "[t]he circumstances afford a

sufficient guarantee of testimonial trustworthiness." Ibid.

      Although the admissibility of statements made by a co-conspirator

should generally be determined at a Rule 104(a) hearing outside the presence

of the jury, "[n]o problem arises when the prosecution satisfies the conditions

precedent before the hearsay statement is admitted." Phelps, 96 N.J. at 519-20.

Indeed, "our concern is with the kind of evidence necessary to satisfy the rule

and whether this was actually furnished." State v. McKiver, 199 N.J. Super.

542, 546 (App. Div. 1985). "The least degree of concert of action suffices to

render the act of one conspirator the act of all."      Ibid. (quoting State v.

Carbone, 10 N.J. 329, 340 (1952)).

      Here, we are satisfied that a Rule 104(a) hearing was not necessary

because the State satisfied the three-prong Phelps test before the hearsay was

elicited. Before codefendant Taveras testified, Detective Donatello detailed

his investigation leading to the identification and apprehension of all three

defendants as participants in the crimes.       Thus, aside from the hearsay


                                                                         A-1022-19
                                     23
statements at issue, the State provided ample independent evidence of the

conspiracy that was substantial enough to engender a strong belief in the

existence of the conspiracy and defendant's participation in it. Moreover, the

statements Taveras attributed to defendant were clearly made in furtherance

and in the course of the conspiracy. Under these circumstances, we conclude

that the Phelps criteria were fully satisfied and we discern no plain error. 8 See

R. 2:10-2 (requiring that we disregard "[a]ny error or omission . . . unless it is

of such a nature as to have been clearly capable of producing an unjust

result").

                                           IV.

       In Point Three, defendant argues that "the prosecutor's decision to not

seek a reduction in the Graves Act penalties as they apply to [him] amounts to

a patent and gross abuse of discretion" and the judge erred in rejecting his

request for relief. We disagree.

      The Graves Act requires a mandatory term of imprisonment for

individuals convicted of various firearm-related crimes. N.J.S.A. 2C:43-6(c).

The Act specifically requires that "[t]he term of imprisonment shall include the

8
   To the extent defendant's argument challenges the assessment of Taveras'
credibility, rather than the admissibility of his testimony, the issue of
credibility is for the jury which was apprised of the factors pertinent to
assessing credibility, including Taveras' plea agreement with the State.
                                                                           A-1022-19
                                      24
imposition of a minimum term" which "shall be fixed at one-half of the

sentence imposed by the court or [forty-two] months, whichever is

greater. . . ." Ibid. The Graves Act, however, contains an "'escape valve' to

the mandatory sentence requirements . . . ." State v. Alvarez, 246 N.J. Super.

137, 139 (App. Div. 1991).

      This "escape valve" provides:

            On a motion by the prosecutor made to the
            [A]ssignment [J]udge that the imposition of a
            mandatory minimum term of imprisonment under [the
            Graves Act] for a defendant who has not previously
            been convicted of an offense under [the Graves Act],
            . . . does not serve the interests of justice, the
            [A]ssignment [J]udge shall place the defendant on
            probation . . . or reduce to one year the mandatory
            minimum term of imprisonment during which the
            defendant will be ineligible for parole.             The
            sentencing court may also refer a case of a defendant
            who has not previously been convicted of an offense
            under that subsection to the [A]ssignment [J]udge,
            with the approval of the prosecutor, if the sentencing
            court believes that the interests of justice would not be
            served by the imposition of a mandatory minimum
            term.

            [N.J.S.A. 2C:43-6.2.]

      "[W]ritten guidelines exist to channel prosecutorial discretion" in

evaluating waiver applications. State v. Benjamin, 228 N.J. 358, 372 (2017).

The guidelines, outlined in the Attorney General Directive to Ensure Uniform


                                                                        A-1022-19
                                      25
Enforcement of the "Graves Act" (Oct. 23, 2008, as corrected Nov. 25, 2008)

(Directive), instruct prosecutors "contemplating a waiver to 'consider all

relevant circumstances concerning the offense conduct and the offender,' such

as applicable aggravating and mitigating circumstances under N.J.S.A. 2C:44 -

1 . . . ." Benjamin, 228 N.J. at 369. Should the prosecutor decide not to

approve the waiver, a defendant may move "before the [A]ssignment [J]udge

or designated judge . . . for a . . . hearing as to whether the prosecutor's

rejection or refusal is grossly arbitrary or capricious or a patent abuse of

discretion." Alvarez, 246 N.J. Super. at 147 (quoting State v. Cengiz, 241 N.J.

Super. 482, 497-98 (App. Div. 1990)). A defendant "must make a showing of

arbitrariness constituting an unconstitutional discrimination or deni al of equal

protection constituting a 'manifest injustice,'" and the Assignment Judge must

determine if a hearing is warranted "in the interests of justice." Id. at 148-49

(citation and internal quotation marks omitted).

      The interest of justice standard requires the court to consider whether

"the sentence reflect[s] the Legislature's intention" because "the severity of the

crime [is] the most single important factor in the sentencing process." State v.

Megargel, 143 N.J. 484, 500 (1996). The court "must consider the nature of

and the relevant circumstances pertaining to the offense," including "facts


                                                                           A-1022-19
                                      26
personal to the defendant" such as the "defendant's role in the incident to

determine the need to deter him from further crimes and the corresponding

need to protect the public from him." Id. at 500-01. The judge must identify

"any reasons, compelling or otherwise," as to why the interest of justice

standard applies. Id. at 503. In that regard, "courts must 'view the prosecutor's

decision through the filter of the highly deferential standard of review.'" State

v. Waters, 439 N.J. Super. 215, 237-38 (App. Div. 2015) (quoting State v.

Wallace, 146 N.J. 576, 589 (1996)).

      Here, after the jury returned its verdict convicting defendant of four

offenses that subjected him to the Graves Act, 9 defendant filed an application

for a waiver of the mandatory minimum sentence under the Graves Act. 10 In a

June 4, 2019 letter, the State detailed its reasons "for refusing to consent to the

Graves Act waiver." On June 21, 2019, following a hearing, the Criminal

Presiding Judge designated to hear waiver applications denied defendant's

request for a waiver. In a detailed written opinion accompanying the order, the

judge recounted the applicable legal principles and standard of review, noting


9
   With the exception of the hindering charge, all the offenses of which
defendant was convicted were Graves Act eligible offenses.
10
  A pre-trial application seeking the State's consent for a Graves Act waiver
was denied.
                                                                            A-1022-19
                                      27
that "the question is not merely whether the interests of justice weigh in favor

of a waiver, but whether the prosecutor committed a patent or gross abuse o f

discretion in determining that the interest of justice did not weigh in favor of a

waiver." The judge concluded defendant failed to carry his heavy burden to

establish a patent and gross abuse of discretion on the part of the prosecutor.

      In expressly rejecting defendant's contention that the prosecutor abused

her discretion, the judge pointed out that the prosecutor adhered to "the

Attorney General Guidelines for waiving the Graves Act," and "analyzed all of

the pertinent mitigating and aggravating factors set forth in N.J.S.A. 2C:44-1,

including [d]efendant's lack of a prior criminal record."11 The judge found that

            [t]he prosecutor's cited considerations were based on
            competent, reasonably credible evidence that would
            naturally be a part of an assessment of [d]efendant's
            risk of recidivism and the need to deter [d]efendant
            and others from committing similar criminal offenses.
            These considerations, the court finds, were appropriate
            for the prosecutor to consider in light of the purposes
            of sentencing within the context of the Graves Act.

11
   Specifically, the prosecutor found aggravating factors three and nine. See
N.J.S.A. 2C:44-1(a)(3) ("[t]he risk that . . . defendant will commit another
offense"); N.J.S.A. 2C:44-1(a)(9) ("[t]he need for deterring . . . defendant and
others from violating the law"). Further, the prosecutor postulated that even if
mitigating factors seven and eleven applied, they should not carry much
weight. See N.J.S.A. 2C:44-1(b)(7) ("[t]he defendant has no history of prior
delinquency or criminal activity"); N.J.S.A. 2C:44-1(b)(11) ("[t]he
imprisonment of the defendant would entail excessive hardship to . . . the
defendant's dependents").
                                                                           A-1022-19
                                      28
      The judge acknowledged that "some accomplices [are] deserving of

leniency from the Graves Act."         However, according to the judge, the

prosecutor provided detailed reasons why "[d]efendant's status as an

accomplice/co-conspirator" did not warrant such leniency. Specifically, "[t]he

facts clearly show[ed] that [d]efendant shared Taveras' purpose when Taveras

retrieved, possessed, and used the firearm, i.e., to take revenge and purposely

or knowingly cause bodily injury to Rommiehs with a deadly weapon." See

State v. Jefimowicz, 119 N.J. 152, 157-58 (1990) ("[A]ccomplices found guilty

of Graves Act offenses . . . who knew or had reason to know that their

compatriots would use or be in possession of a firearm, are subject to Graves

Act penalties." (citing State v. White, 98 N.J. 122, 126 (1984))).

      The judge further explained:

            In undertaking an independent assessment of the
            relevant factors in this case, the court is unable to find
            that the prosecutor committed a clear error in
            judgment in denying the Graves Act [w]aiver. While
            [d]efendant may not have travelled initially to [the]
            Player's Club with intent to commit any crimes, it is
            clear that [d]efendant thereafter acted deliberately and
            purposely in triggering a series of events that lead to
            the shooting of Rommiehs. The facts presented to the
            court demonstrate that [d]efendant instigated a conflict
            with staff at the Player’s Club. Defendant then
            escalated the conflict by suggesting that the
            defendants retrieve a firearm from his home and return

                                                                         A-1022-19
                                      29
            to [the] Player's Club, which then led to Taveras
            offering to use his firearm for this purpose. Defendant
            played a crucial role in the eventual shooting, acting
            as a getaway driver and later assisting in the
            concealment of the weapon at [d]efendant's and
            Taveras' place of employment. While it is true that
            [d]efendant was only an accomplice and otherwise had
            no prior criminal record, this case presents far
            different facts from those where a weapon was
            possessed with an unlawful purpose but did not
            actually result in harm to another.

      The judge concluded that defendant's "demonstrated behavior" was "a

far cry from the accidental or aberrational use and possession of firearms that

do not deserve the stringent sentencing provisions of the Graves Act " but

rather fell "within the heartland of the Graves Act." We agree with the judge's

cogent and well-reasoned written opinion and reject defendant's unpersuasive

and baseless arguments that the judge applied the wrong standard of review or

erred in concluding that defendant's conduct fell "within the heartland of the

Graves Act."

                                         V.

      In Point Four, defendant argues that the sentencing judge abused his

discretion in determining "that counts six and seven should each run

consecutively to counts four and five." We disagree.




                                                                        A-1022-19
                                    30
      We review sentences "in accordance with a deferential standard," State

v. Fuentes, 217 N.J. 57, 70 (2014), and acknowledge that we "should not

'substitute [our] judgment for those of our sentencing courts.'" Cuff, 239 N.J.

at 347 (quoting State v. Case, 220 N.J. 49, 65 (2014)). Thus, we will

            affirm the sentence unless (1) the sentencing
            guidelines were violated; (2) the aggravating and
            mitigating factors found by the sentencing court were
            not based upon competent and credible evidence in the
            record; or (3) "the application of the guidelines to the
            facts of [the] case makes the sentence clearly
            unreasonable so as to shock the judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original)
            (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).]

      Certain considerations govern a trial court's decision to impose

consecutive sentences, including whether or not:

            (a) the crimes and their objectives were predominantly
            independent of each other;

            (b) the crimes involved separate acts of violence or
            threats of violence;

            (c) the crimes were committed at different times or
            separate places, rather than being committed so
            closely in time and place as to indicate a single period
            of aberrant behavior;

            (d) any of the crimes involved multiple victims; [and]

            (e) the convictions for which the sentences are to be
            imposed are numerous.

                                                                        A-1022-19
                                     31
            [State v. Molina, 168 N.J. 436, 441-42 (2001) (quoting
            State v. Yarbough, 100 N.J. 627, 644 (1985)).]

      Here, defendant does not challenge the judge's finding of aggravating
                          12
and mitigating factors,        only the imposition of consecutive sentences.

Following appropriate merger, the judge imposed a ten-year sentence of

imprisonment with a five-year period of parole ineligibility on count five; a

five-year term with a forty-two-month period of parole ineligibility each on

counts six and seven, to run concurrent with each other but consecutive to

count five; and a concurrent four-year term of imprisonment on count eight.

      Guided by the Yarbough criteria, the judge explained his rationale for

imposing consecutive sentences, stating that the unlawful possession of a

firearm offenses charged in counts six and seven were "separate" and "distinct

offense[s] from possession of a firearm for an unlawful purpose" charged in

count five. The judge pointed out that the crimes were separate and distinct

statutes passed by the Legislature with different objectives that were

predominantly independent of each other.       Additionally, according to the

judge, while overlapping, the time periods and locations of the offenses were

12
   The judge found aggravating factors two, three and nine, see N.J.S.A.
2C:44-1(a)(2) ("[t]he gravity and seriousness of harm inflicted on the victim"),
and mitigating factors seven and eleven. The judge determined that the
aggravating factors outweighed the mitigating factors.
                                                                         A-1022-19
                                      32
different.   Count seven encompassed July 16 to 21, 2016, reflecting

defendant's and Taveras' continued possession of the firearm between the

shooting at the Player's Club and their apprehension at J.J.'s, while counts five

and six occurred on July 16, the date of the shooting.

      We are satisfied that the imposition of consecutive sentences comports

with Yarbough and is supported by the judge's findings that the crimes have

different objectives, and were committed at separate times and locations.

Indeed, the Yarbough factors "should be applied qualitatively, not

quantitatively" and "a sentencing court may impose consecutive sentences

even though a majority of the Yarbough factors support concurrent sentences."

State v. Carey, 168 N.J. 413, 427-28 (2001).

      Affirmed.




                                                                          A-1022-19
                                     33